Citation Nr: 1543235	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-07 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating of 30 percent for an undiagnosed disability manifested by loss of muscle control.

2.  Entitlement to an initial compensable rating for an undiagnosed disability manifested by fatigue.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to October 1990 and from December 1990 to April 1991, with additional periods of Reserves service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, and February 2014 and September 2014 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.

As concerning the initial rating claim for loss of muscle control, the AMC's April 2010 rating decision implemented the Board's March 2010 grant of service connection for loss of muscle control as due to undiagnosed illness, and assigned a noncompensable (0 percent) rating, effective July 31, 2003, the date of the Veteran's petition to reopen the claim.  See March 2010 Board Decision; April 2010 Rating Decision.  The Veteran subsequently perfected an appeal as to the initial rating assigned.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).  See also May 2011 Notice of Disagreement; December 2013 Board Decision (in pertinent part, remanding the issue of a higher initial rating for the service-connected undiagnosed disability manifested by loss of muscle control for the issuance of a statement of the case); January 2014 Statement of the Case (SOC); April 2014 Substantive Appeal (VA Form 9) (limiting the appeal to the rating for loss of muscle control). 

The Board additionally notes that, in statements submitted throughout the pendency of the appeal, the Veteran, through her attorney, specifically requested a 30 percent rating for her service-connected loss of muscle control.  See, e.g., May 2011 Notice of Disagreement (stating that "[t]he proper rating for loss of muscle control should be 30%"); March 2014 Statement Accompanying Substantive Appeal (stating that "VA should rate her at 30% under DC 8004").  Although a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Here, the Veteran's attorney unequivocally stated on two occasions that the Veteran was specifically seeking a 30 percent rating for her loss of muscle control.  Accordingly, the Veteran has limited the issue on appeal to entitlement to an initial 30 percent rating for loss of muscle control, as reflected on the title page.

In February 2014, the RO implemented the Board's December 2013 grant of service connection for undiagnosed illness manifested by fatigue, assigning a noncompensable rating, effective July 31, 2003.  The Veteran subsequently disagreed with the initial evaluation assigned her fatigue.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  See also February 2015 Notice of Disagreement.  The RO has not, as yet, addressed this claim in a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added this claim as a question on appeal and discusses it below.

Although the Veteran has filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in September 2014, a derivative TDIU claim also has been raised by the record as part of her increased rating claim for loss of muscle control.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran has asserted that she is unable to work, at least in part, because of her service-connected loss of muscle control.  See, e.g., September 2003 Statement in Support of Claim (VA Form 21-4138); May 2011 Notice of Disagreement (asserting that "she is not working due to her medical problems" including her service-connected loss of muscle control, and asserting that "the RO should address her entitlement to benefits based on unemployability").  In this regard, in Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  As the Veteran has asserted that she is unemployed due to her service-connected loss of muscle control, the Board has jurisdiction over this issue as part and parcel of the current appeal.  Therefore, in considering the initial rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, and as such, the issues are as stated on the cover page.  

The issues of entitlement to an initial compensable rating for an undiagnosed illness manifested by fatigue, and entitlement to a total disability rating based on individual unemployability (TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's loss of muscle control is manifested by chronic, clinically-identifiable tremors of her bilateral upper and lower extremities. 



CONCLUSION OF LAW

The criteria are met for an initial rating of 30 percent for the undiagnosed illness manifested by loss of muscle control.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.124a, Diagnostic Code 8099-8004 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As previously discussed, in May 2011, and again in March 2014, the Veteran's representative specifically indicated that the Veteran was seeking an initial rating of 30 percent for her loss of muscle control.  As a 30 percent initial rating for loss of muscle control is being granted herein, this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Increased Initial Rating

For the reasons that follow, the Board concludes that an initial rating of 30 percent for the service-connected loss of muscle control is warranted.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims). 

The Veteran's loss of muscle control has been assigned a noncompensable initial rating under Diagnostic Code 8099-8004, which represents an unlisted neurologic disability evaluated by analogy to paralysis agitans, or Parkinson's disease.  See 38 C.F.R. § 4.124a.  See also 38 C.F.R. § 4.27 (providing that unlisted disabilities will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits, with an additional diagnostic code used to identify the basis for the evaluation assigned following a hyphen).

Diagnostic Code 8004 provides for a minimum 30 percent rating for "ascertainable residuals" of the disability.  See 38 C.F.R. § 4.124a, Note.  See also 38 C.F.R. § 4.31 (2015) (In every instance in which the Ratings Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.).

Here, repeated medical evaluation throughout the appellate period has identified the presence of persistent tremors affecting the Veteran's upper and lower extremities.  See, e.g., November 2003 VA General Medical Examination (reflecting that the Veteran suffers from "moderately severe action tremors on both upper and lower extremities"); November 2003 VA Neurologic Disorders Examination (diagnosing "postural and intention tremor, right greater than left hand as well as bilateral lower extremities"); February 2004 VA Neurology Attending Note (noting "moderate action and postural tremor right upper extremity and right lower extremity"); March 2008 VA Women's Health Note (documenting the Veteran's history of a "tremor in bilateral hands"); September 2008 VA Muscle Examination Report (reflecting a diagnosis of "essential tremor" and noting that "[i]t is fine and rapid and most visible when the hands are outstretched"); May 2009 VA Persian Gulf Registry Examination (reflecting a diagnosis of "benign essential tremor"); December 2013 VA Cardiology Attending Note (reflecting the presence of an essential tremor).

Thus, given the medical evidence reflecting the presence of chronic, clinically-identifiable tremors, the Board finds that the Veteran's service-connected loss of muscle control is manifested by symptoms that certainly qualify as "ascertainable residuals" so as to warrant the assignment of the minimum rating under Diagnostic Code 8099-8004.  See 38 C.F.R. § 4.124a, DC 8004, Note.  

Accordingly, the Board concludes that, based on the credible and probative evidence of record and affording the Veteran the benefit of the doubt, her service-connected undiagnosed illness manifested by loss of muscle control warrants an evaluation of 30 percent throughout the appellate period.  38 C.F.R. § 4.124a, DC 8099-8004.  See also 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  As noted above, this award represents a complete grant of the benefit sought on appeal.  


ORDER

Entitlement to an initial rating of 30 percent for undiagnosed disability manifested by loss of muscle control is granted for the entire appellate period, subject to the law governing payment of monetary benefits. 


REMAND

Although the Board sincerely regrets the further delay, as concerning the issues of entitlement to an initial compensable rating for an undiagnosed illness manifested by fatigue, and entitlement to a TDIU, a remand is required to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that she is afforded every possible consideration.

With regard to her claim for a higher initial rating for the service-connected fatigue, as noted, a February 2014 rating decision assigned a noncompensable rating, effective July 31, 2003.  The Veteran, through her attorney, submitted a statement in February 2015 expressing disagreement with the decision concerning this issue.  See 38 C.F.R. §§ 20.201 (providing, in pertinent part, that an NOD is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative action by the AOJ and a desire for appellate review).  Moreover, the Veteran's NOD was timely as it was received by VA within one year of the date that she was notified of the February 2014 rating decision to which it pertains.  See 38 C.F.R. § 20.302(a) (discussing time limits for filing NOD's).  See also March 2014 Notification Letter (enclosing the February 2014 rating decision).  

The RO has neither acknowledged receipt of the NOD nor issued a statement of the case (SOC).  See 38 C.F.R. § 20.200 (providing that an appeal consists of a timely filed NOD in writing and, after an SOC has been issued, a timely substantive appeal).  Accordingly, the appeal of the initial rating assigned her service-connected fatigue disorder must be remanded so that the RO may provide her with an SOC on this issue.  See 38 C.F.R. §§ 19.9(c), 19.26(d), 19.29, 19.30 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  After issuance of the SOC, if the Veteran remains dissatisfied with the outcome of this issue, she must file a timely substantive appeal (VA Form 9 or an equivalent statement) in order for the appeal to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

As concerning her claim for a TDIU, the Veteran maintains that her service-connected disabilities, including her irritable bowel syndrome (evaluated as 30 percent disabling from July 31, 2003); joint pain of the hips, knees, low back, elbows, shoulders, wrists, hands, and fingers (evaluated as 20 percent disabling from July 31, 2003); low grade fevers (evaluated as 10 percent disabling from July 31, 2003); migraine headaches status post trauma (evaluated as 10 percent disabling from July 31, 2003); mood disorder to include short-term memory problems (evaluated as 10 percent disabling from July 31, 2003); bilateral temporomandibular joint syndrome (evaluated as 10 percent disabling from July 31, 2003); loss of muscle control (now evaluated as 30 percent disabling from July 31, 2003); and undiagnosed illness manifested by fatigue (currently evaluated as noncompensable from July 31, 2003), render her unable to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Various examiners, in evaluating the Veteran, have opined that she is not precluded from certain types on employment.  See, e.g., September 2008 VA Mental Disorders Compensation and Pension Examination Report ("There are no psychological reasons this veteran should not be able to obtain and maintain employment."); March 2012 VA Chronic Fatigue Syndrome Disability Benefits Questionnaire (DBQ) (reflecting that "[h]er fatigue limits her to sedentary employment" and noting that the "Veteran can perform desk/computer work).  However, none of the examination reports and opinions adduced during the pendency of the appeal explicitly address the Veteran's level of education, prior work experience, or training.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (A claim for TDIU must consider the Veteran's educational and occupational history.); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Guerrieri v. Brown, 4 Vet. App. 467, 270-71 (1993); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Moreover, none of the medical opinions addressing her employability take into consideration the combined effect of her service connected disabilities on her ability to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 4.18, 4.19.  But see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).

What remains unclear, then, is the likelihood that the Veteran can actually work in a capacity that is within the confines of the limitations imposed by her service-connected disabilities, given her level of education, prior work experience and training, etc., and whether such an occupation could be considered substantially gainful employment as opposed to only marginal.

In this regard, the Board notes that, while the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, Subpart ii, 2.F.1.c., defines the term as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.  It suggests a living wage."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

Requiring a Veteran to prove that she is 100-percent, i.e., totally unemployable is different than requiring she prove that she cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that she prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That being said, in order to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that she is indeed incapable of performing the physical and mental acts required by employment and is not based solely on whether she is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes her situation outside the norm, since VA's Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See 38 C.F.R. §§ 4.1, 4.15.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

In this case, the Board finds that additional comment is required to assist in making this determination.  Accordingly, the Veteran should be provided a VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

Specifically, the examiner must determine whether the Veteran's service-connected disabilities (her irritable bowel syndrome; joint pain of the hips, knees, low back, elbows, shoulders, wrists, hands, and fingers; low grade fevers; migraine headaches status post trauma; mood disorder to include short-term memory problems; bilateral temporomandibular joint syndrome; loss of muscle control; and undiagnosed illness manifested by fatigue) preclude all forms of substantially gainful employment given her level of education, prior work experience and training, and individual circumstances, but not her advancing age and occupational impairment attributable to disabilities that are not service connected.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (indicating that the Board cannot deny the Veteran's claim for a TDIU without producing evidence that the Veteran is capable of performing work that is substantially gainful, rather than marginal).

Further, as the Veteran's TDIU claim is partly reliant upon the evaluations assigned her service-connected disabilities, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the claim for a higher initial rating for her fatigue disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Essentially, the RO/AMC's decisions regarding this issue may affect the outcome and procedural posture of the Veteran's TDIU claim.  As such, this issue must be developed and adjudicated prior to consideration of the Veteran's TDIU claim.

In addition, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that she would like to submit or have VA obtain, especially since it appears that she is currently undergoing private treatment for some of her service-connected disabilities.  See February 2015 Application for Increased Compensation Based on Unemployability (reporting that she sees her rheumatologist "every 2-3 months").  Any VA treatment records dated since January 2014 should also be obtained.

Consequently, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that she identify any relevant outstanding private treatment records and any other relevant evidence pertaining to her claims.  She should be invited to submit this evidence herself or to request VA to obtain it on her behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose.

If the Veteran properly fills out and returns any authorized release forms for private records identified by her, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, she must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2014.

3.  Provide the Veteran and her representative with a Statement of the Case (SOC) addressing the issue of entitlement to an initial compensable rating for her service-connected undiagnosed illness manifested by fatigue.  Remind her that she still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of this claim to the Board, and advise her of how long she has to do this.  Only if she perfects her appeal should the claim be returned to the Board for further appellate consideration.

4.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  
All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of her service-connected disabilities (i.e., irritable bowel syndrome; joint pain of the hips, knees, low back, elbows, shoulders, wrists, hands, and fingers; low grade fevers; migraine headaches status post trauma; mood disorder to include short-term memory problems; bilateral temporomandibular joint syndrome; loss of muscle control; and undiagnosed illness manifested by fatigue) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on her ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render her unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with her service-connected disabilities, given her skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


